Title: To George Washington from Lieutenant Colonel John Laurens, 14 March 1780
From: Laurens, John
To: Washington, George


          
            
              Dear General.
              Charles Town [S.C.] 14th March 1780.
            
            The Enemys present disposition of his force and all his late operations indicate a design to attack Charles Town by a siege in form. To complete the investiture he must introduce his Ships of war into the harbour—that it is his intention appears from his fixing buoys on the bar, barricading his Ships wastes—and anchoring them in a station where they may embrace the first favorable spring-tides to enter—His Transports and Store ships have removed from Edisto Up Stono River where they lie contiguous to Wappoo Cut, which is the water communication from thence to Ashley River—At a point of the Main-Land formed by the issuing of the former into the latter, he raised in the course of a night, the 11th inst., a battery of six embrasures—This Situation naturally advantageous he will probably render very strong, and establish in it his deposit of military Stores and provisions—He then may either force a passage over Ashley River, or turn it by a circuitous march—fortify a camp on the neck and open his trenches. The best communication between his magazines and Camp will be across Ashley River, from a bluff marked Bull in your large map.
            Your Excellency will have learnt that the Commodore and all his officers renounce the idea of defending the passage of the bar—they declare it impracticable for the Frigates to lie in a proper position for that purpose—The Government has neglected to provide floating batteries which might have been stationed there—so that it has been agreed as the next best plan to form a line of battle in such a manner as to make a cross fire with Fort Moultrie, a shoal called the middle grounds being on the right of the Ships, and the Fort Advanced of the left—As it wd be the Enemys policy, with a leading wind and tide to pass the fire of the Fort, and run aboard of our Ships, the Commodore is contriving an obstruction which he thinks will check their progress—and allow



time for the full effect of our fire—The impracticability of defending the bar in the first instance appears to me a great diminution of our means of defence—We must not only have, a greater number of Shipping below, and consequently withdraw them from flanking the Enemys approaches on the neck—but are subject to the chances of a combat, which in the other case were out of the question—The Commodore has destroyed one set of the Enemys buoys and I hope he will cut away such as may have been since put down—and order the Galleys to give All possible annoyance to the enemys Ships in the act of entering.
            The Attention of the Engineers has been distracted by different demonstrations on the part of the Enemy—and they have not perfected the Line across Charles Town Neck—henceforward I hope they will confine themselves solely to completing it—and then proceed to the construction of some interior inclosed works—to prolong the defence.
            As the Enemy is determined to proceed by regular approaches—all his operations are submitted to calculation—and he can determine with mathematical precision that with Such & such means in a given time he will accomplish his end—Our Safety then must depend upon the seasonable arrival of such Reinforcements as will oblige him to raise the siege—The Virginia Line is much more remote than we could have thought it would have been at this moment—Your Excellency in person might rescue us—All Virginia and No. Carolina would follow you—The Glory of foiling the Enemy in his last great effort, and terminating the war—ought to be reserved for you—Whatever Fortune attends us I shall to my latest moment, feel that veneration and attachment which I always had for Your Excellency—And I beg leave to continue to subscribe myself your faithful Aid
            
              John Laurens.
            
          
          
            I entreat your Excellencys pardon for transmitting the annexed letter in its present imperfect state—it was a sketch which I intended to have put in better form—if time had permitted.
          
        